TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00477-CR







Robert E. Hodde, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT


NO. 97-1005-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING






PER CURIAM

A jury found appellant guilty of two counts of aggravated sexual assault of a child,
one count of indecency with a child by contact, and one count of indecency with a child by
exposure.  See Tex. Penal Code Ann. §§ 21.11(a) (West 1994), 22.021(a)(1)(B)(i) & (ii), (2)(B)
(West Supp. 1999).  The jury assessed punishment, enhanced by two previous felony convictions,
at imprisonment for eighty-five years for the aggravated sexual assault, thirty-five years for the
indecency by contact, and twenty-five years for the indecency by exposure.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the appeal.

The judgment of conviction is affirmed.


Before Justices Jones, B. A. Smith and Yeakel

Affirmed

Filed:   April 29, 1999

Do Not Publish